DETAILED ACTION
Claim(s) 1 is/are examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 11,265,137. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 1 of Instant Application
US Patent No. 11,265,137
1. A terminal comprising:
7. A reception method in a mobile terminal comprising:












a controller to perform control to receive a plurality of signals at the same timing by receiving a signal in which the plurality of signals is frequency-multiplexed on a frequency axis from a base station,
performing control, by a controller, to receive a plurality of signals at the same timing by
receiving a signal in which the plurality of signals is frequency-multiplexed on a frequency
domain from the base station according to claim 1.

wherein the base station performs frequency-
multiplexing one or more first signals with a second signal
on the frequency axis, and transmits, when a transmission period of one or more first signals is longer than a transmission period of the second signal other than the first signal among the plurality of signals, the plurality of signals using a beam at a transmission timing while allowing the first signal to be transmitted at the same timing as the second signal, the first signal being a
system information signal, the second signal being a physical broadcast channel signal.
1. A base station comprising :a transmission controller to perform control to transmit at least one of signals among the
plurality of signals while changing a transmission direction of the signals by using a beam;

a frequency multiplexing circuitry to perform frequency multiplexing a plurality of
signals common to each terminal on a frequency domain;


an antenna to transmit the signals according to the control of the transmission controller,

wherein when a transmission period of one or more first signals is longer than a
transmission period of a second signal other than the first signal among the plurality of signals,
the transmission controller performs control to transmit the plurality of signals while allowing
the first signal to be transmitted at the same timing as the second signal, and wherein the first signal is a system information signal, and the second signal is a physical
broadcast channel signal.


Claim 7 of US Patent No. 11,265,137 teaches all of the limitations of Claim 1 of the Instant Application.


Allowable Subject Matter
Claim 1 would be allowable pending resolution of the Double Patenting Rejection set forth in this Office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476